DETAILED ACTION
This action is in response to applicant's amendment filed 10/19/21. 
The examiner acknowledges the amendments to the claims.
Claims 1-14 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,433,834 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 10/19/2021, with respect to the closest prior art of record Harrison et al. (U.S. Pub. No. 2016/0000422) failing to teach a loader as claimed with a protrusion at or adjacent to a first end of a head, wherein a first end of at least one ferrule holder being offset from the first end of the head such that a first end of the at least one ferrule holder is disposed between a first end and a second end of the protrusion have been fully considered and are persuasive.  The rejection of claims 1-5 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

To the claims:

Claim 1, line 17:	Before “holder axis”, “ferule” is deleted and replaced with --ferrule--.

Claim 9. (Currently Amended)     The loader of claim 8, wherein the second end of the tube interface axis is at or adjacent to the second end of the head.

Claim 14. (Currently Amended)     The loader of claim 1, wherein the  second end of the at least one ferrule holder is offset from the second end of the head such that the second end of the at least one ferrule holder is disposed at or adjacent to the second end of the protrusion.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, alone or in combination, teaches or renders obvious a loader including, inter alia, a protrusion at or adjacent to a first end of a head and being configured to contact pivotably with and be releasably held by one or more surfaces of a surgical suturing instrument that defines a tissue bite area, and one or more ferrule holders extending along a portion of the head, wherein a first end of the at least one ferrule holder being offset from the first end of the head such that the first end of the at least one ferrule holder is disposed between a first end and a second end of the protrusion.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        12/31/2021